Citation Nr: 1753538	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  10-32 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than November 19, 2008, for the establishment of service connection for anxiety disorder, to include whether there was clear and unmistakable error (CUE) in a January 1972 rating decision for not establishing service connection for an acquired psychiatric disorder.

2.  Entitlement to a rating in excess of 10 percent for service-connected recurrent lumbosacral sprain (hereinafter, "lumbar spine disorder") from March 13, 2006, to July 6, 2010; and to a rating in excess of 20 percent thereafter.

3.  Entitlement to a rating in excess of 10 percent for service-connected multilevel degenerative disc disease and face disease of the cervical spine (hereinafter, "cervical spine disorder") from March 13, 2006, to July 6, 2010.

4.  Entitlement to an initial rating in excess of 20 percent for service-connected radiculopathy of the right lower extremity, associated with service-connected lumbar spine disorder.

5.  Entitlement to an initial rating in excess of 20 percent for service-connected radiculopathy of the left lower extremity, associated with service-connected lumbar spine disorder.

6.  Entitlement to an initial rating in excess of 20 percent for service-connected radiculopathy of the right upper extremity, associated with service-connected cervical spine disorder.

7.  Entitlement to an initial compensable rating for service-connected headaches from March 13, 2006, to October 27, 2015.

8.  Entitlement to an initial rating in excess of 10 percent for service-connected anxiety disorder from November 19, 2008, to October 29, 2015; and to a rating in excess of 50 percent thereafter.

9.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected lumbar spine disability.

10.  Entitlement to service connection for traumatic brain injury (TBI).

11.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a weight condition.

12.  Entitlement to the assignment of a total rating based upon individual unemployability (TDIU) due to service-connected disability prior to October 29, 2015.

13.  Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Carl K. Price, Agent

WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1964 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before personnel at the RO in December 2009, April 2011, September 2011, and December 2015; and before the undersigned Veterans Law Judge (VLJ) in June 2017.  Transcripts of these hearings are of record.

The Board notes that the case has a complex procedural history, with various ratings assigned for the Veteran's service-connected disabilities, and the issues have been construed above to reflect this development.  In pertinent part, the Board notes that 30 percent evaluations were assigned for the cervical spine disorder effective July 6, 2010; and for the headaches, effective October 27, 2015.  The Veteran indicated at his June 2017 hearing that he is satisfied with the 30 percent evaluations for these disabilities, and he is seeking such a rating for the period prior to the aforementioned effective dates.  See Transcript pp. 18-19, 30.  Similarly, he was assigned a TDIU effective from October 29, 2015, and he is seeking this benefit for the period prior to that date.  Id. at p. 2.  Further, the issue of entitlement to SMC based upon the need for regular aid and attendance was raised at the June 2017 hearing as being part of his present appeal.  Id. at p. 35; see Akles v. Derwinski, 1 Vet. App 118 (1991).

The Board also notes that the TBI claim arises from an application to reopen a previously denied claim.  A review of the record reflects that new and material evidence has been received since the last prior denial in accord with 38 C.F.R. § 3.156(a).  Thus, the claim is reopened, and the Board will proceed to address the merits of the underlying service connection claim.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the Veteran's radiculopathy, anxiety disorder, bilateral hip, TBI, TDIU, and SMC claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 1972 rating decision denied service connection for a nervous condition.  The Veteran was notified of that denial, and did not appeal.

2.  Following the January 1972 rating decision, the record does not reflect the Veteran filed a formal or informal claim of service connection for an acquired psychiatric disorder prior to November 19, 2008.

3.  The record does not reflect it was undebatable service connection should have been established for an acquired psychiatric disorder at the time of the January 1972 rating decision, based upon the evidence then of record and the law in effect at that time.

4.  To the extent there was error in the January 1972 rating decision for not establishing service connection for an acquired psychiatric disorder, the record does not reflect had it not been made, it would have manifestly changed the outcome.

5.  The record reflects it is at least as likely as not the Veteran's service-connected lumbar spine disorder was manifested by forward flexion limited to 30 degrees or less during the period throughout the pendency of this case.

6.  The record reflects it is at least as likely as not the Veteran's service-connected cervical spine disorder was manifested by forward flexion of 15 degrees or less during the period from March 13, 2006, and July 6, 2010.

7.  The record reflects it is at least as likely as not the Veteran experienced recurrent prostrating attacks due to his headaches averaging at least once a month during the period from March 13, 2006, to October 27, 2015.

8.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran has a weight condition as a result of VA medical treatment.

9.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran requires the regular aid and attendance of another person due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 19, 2008, for the establishment of service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.105, 3.400 (2017).

2.  The criteria for a rating of 40 percent for the Veteran's service-connected lumbar spine disorder are met for the period from March 13, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

3.  The criteria for a rating of 30 percent for the Veteran's service-connected cervical spine disorder are met for the period from March 13, 2006, to July 6, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

4.  The criteria for a rating of 30 percent for the Veteran's service-connected headaches are met for the period from March 13, 2006, to October 27, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2017).

5.  The criteria for compensation under 38 U.S.C.A. § 1151 for a weight condition are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.361 (2017).

6.  The criteria for SMC based upon the need for regular aid and attendance are met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350,3.351, 3.352, 4.3, 4.7 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, however, the Board has determined the Veteran is entitled to the benefit sought on appeal regarding his lumbar spine, cervical spine, headache, and aid and attendance claims.  Thus, no further discussion of VA's duties to notify and assist is necessary for these claims.

Regarding the other issues adjudicated by this decision, the duties to notify and assist are not applicable to the Veteran's contentions of CUE.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  Moreover, it does not appear the Veteran has identified any current deficiency regarding the notification and assistance provided for these claims, nor has he alleged any error in the conduct of the hearings conducted during the pendency of this case.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  Earlier Effective Date

Legal Criteria

The effective date for the grant of service connection for a disease or injury is the day following separation from active duty or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later. The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Board notes that VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  Here, the Veteran is already in receipt of effective dates prior to this March 24, 2015, change in law for his anxiety disorder.  As such, the rules regarding formal and informal claims prior to this date are for consideration and will be summarized below.

The law in effect prior to March 24, 2015, provided that VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of the general rule that the effective date of compensation benefits will be the date of receipt of the claim or the date when entitlement arose, whichever is the later.  However, this regulation goes on to provide that receipt of clinical reports of examination or hospitalization may serve as informal claims "for increase or to reopen" where the claim is for an already service-connected condition.  The date of receipt of such clinical evidence may serve to form the basis for an earlier effective date for the subsequent award of VA benefits if such benefits derive from (1) a claim for increased evaluation or (2) an application to reopen a claim for compensation denied because the service-connected disability was not of compensable degree.

"Application" is not defined in the statute.  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, supra, pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) defines "claim," informal as well as formal, as a "communication in writing."  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1 (p) as a "communication in writing."  The Federal Circuit also pointed out the provisions of 38 C.F.R. § 3.155(a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."

The Board notes that a January 1972 rating decision denied service connection for a nervous condition.  The Veteran was notified of that denial and did not appeal.  Moreover, it does not appear new and material evidence (as defined by 38 C.F.R. § 3.156(a)) was physically of record within the appeal period of that decision.  See 38 C.F.R. § 3.156 (b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Therefore, that decision is final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.  Further, as the disability in question was broadly described as a nervous condition, the Board finds it encompasses any psychiatric disorder noted to be present at that time.

In cases of a prior, final denial the effective date for a subsequent grant of service connection cannot be earlier than the date of receipt of the application to reopen. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; see also Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Here, a thorough review of the record available for the Board's review does not reflect the Veteran filed a formal or informal claim of entitlement to service connection for prostatitis from the time of the January 1972 rating decision until November 19, 2008; nor does the Veteran contend otherwise.  Rather, he has essentially contended that he is entitled to an effective date from 1971 based upon contentions of CUE in the January 1972 rating decision for not establishing service connection for an acquired psychiatric disorder.

The Board acknowledges that a final decision "is subject to revision on the ground of clear and unmistakable error [CUE]."  38 U.S.C.A. § 5109A.  Under 38 C.F.R. 
§ 3.105(a), "[p]revious determinations which are final and binding ...will be accepted as correct in the absence of [CUE]."  A decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Furthermore, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that exited at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993). 

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, supra. 

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k). 

The Court has propounded a three-pronged test to determine whether CUE is present in a prior final determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, supra. 

To raise a valid claim of CUE, the Veteran must state, with "some degree of specificity," what the error is and also provide "persuasive reasons" why the result would have been manifestly different but for the alleged error.  An assertion that the adjudicators had "improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, supra.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that were such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.

The Veteran has challenged the adequacy of a December 1971 VA examination that was of record at the time of the January 1972 rating decision as a basis for CUE.  As detailed at the June 2017 hearing, the Veteran contends the examination should have addressed whether the anxiety disorder diagnosed at that time was related to his military service.  It was also contended that the diagnosis was at a time close to the Veteran's separation from service such that service connection should have been established.  Further, while the Veteran was diagnosed with a personality disorder during service, the diagnosis on the December 1971 VA examination was not a constitutional or developmental abnormality.  See Transcript pp. 5-6, 8-9.

The Board notes that the January 1972 rating decision did not go into significant detail as to the December 1971 VA examination's diagnosis of anxiety reaction; or in its explanation as to why service connection was being denied for a nervous condition.  However, the Court has specifically held that RO failure to discuss the evidence and regulations in a pre-February 1990 decision cannot constitute CUE.  Eddy v. Brown, 9 Vet. App. 52 (1996).  Moreover, in Gonzalez v. West, 218 F.3d 1378 (Fed. Cir. 2000), the Federal Circuit held that "absent specific evidence indicating otherwise, all evidence contained in the record at the time of the RO's determination of the service connection must be presumed to have been reviewed by the Department of Veterans Affairs, and no further proof of such review is needed."  The Federal Circuit explicitly rejected the view that all evidence must be discussed; i.e., that an adequate "review" of the record did not require an explanation in the RO decision of the impact or lack thereof of every piece of evidence of record.  

The Board also notes that the January 1972 rating decision stated the Veteran was "tense, anxious, eyelid tremors, and a slight to mild tremor of the extended fingers and hands."  These notations are consistent with the findings noted on the December 1971 VA examination.  Moreover, the codesheet portion of that rating decision indicated that service connection was being denied for an anxiety reaction, which is consistent with the diagnosis on the VA examination.  Although the codesheet portion indicated that service connection was also being denied for a constitutional or developmental abnormality, this appears to be in reference for emotional unstable personality that the rating decision noted was diagnosed in service in January 1969.  It is noted that, then and now, the law provides that congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (1970 and 2017).

The Board further notes that the January 1972 rating decision noted that the separation examination mentioned no residuals or complaints of the claimed conditions, which would have included the aforementioned personality disorder noted in January 1969.  The rating decision also stated that there was no evidence or diagnosis of nervous condition during service.  Moreover, the notification letter for this denial indicated that service connection was being denied for a nervous condition because it was not incurred in nor aggravated by service.

The Board observes that the January 1972 rating decision's summary of the evidence appears consistent with the record at that time.  In pertinent part, the service treatment records reflect that the Veteran did undergo neuropsychiatric evaluation in January 1969, at which time he was diagnosed with an emotionally unstable personality.  No acquired psychiatric disorder was diagnosed at that time, and his psychiatric condition was subsequently evaluated as normal on his December 1969 separation examination.  Moreover, the first competent medical evidence of an acquired psychiatric disorder was more than one year after his separation from service, and no competent medical evidence was of record which related that disorder to service.  As such, the record does not reflect it was undebatable service connection should have been established for an acquired psychiatric disorder at the time of the January 1972 rating decision, based upon the evidence then of record and the law in effect at that time.

Regarding the Veteran's contention that the December 1971 VA examination was inadequate for not addressing the etiology of the acquired psychiatric disorder diagnosed at that time, a violation in the duty to assist does not constitute CUE.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In view of the foregoing, the Board must find that to the extent there was error in the January 1972 rating decision for not establishing service connection for an acquired psychiatric disorder, the record does not reflect had it not been made, it would have manifestly changed the outcome.  Thus, the Board finds the Veteran's contentions of CUE in that decision constitute no more than a disagreement with how the evidence was weighed at that time, which does not constitute CUE.

For these reasons, the Board finds there is no legal basis to assign an effective date earlier than November 19, 2008, for the establishment of service connection for an acquired psychiatric disorder.  Therefore, the benefit sought on appeal with respect to this claim must be denied.

II.  Increased Rating

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the Veteran is already in receipt of multiple "staged" ratings.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Analysis - Lumbar Spine

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454  (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

An evaluation of 40 percent is warranted forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine. 

An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.

Initially, the Board notes the record reflects the Veteran's service-connected lumbar spine disorder has been manifested by complaints of pain throughout the pendency of this case.  Further, the record reflects he has been accorded multiple examinations which evaluated this disability, to include in August 2006, January 2008, July 2010, and October 2015.  However, at his June 2017 hearing he contended that the examinations which evaluated his lumbar and cervical spine disorders prior to July 2010 were inadequate, and provided details in support thereof; and that the evaluation of these disabilities from March 2006 should be based upon the findings of the July 2010 VA examination.  Moreover, he has emphasized his use of pain medication for this disability, to include at the June 2017 hearing, and it is noted that the use of medication is not contemplated as part of the criteria under the General Rating Formula for Diseases and Injuries of the Spine.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board, in assigning a disability rating, may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria).

The Board finds no reason to doubt the Veteran's credibility regarding the circumstances he identified as to why the VA examinations prior to July 2010 were inadequate.  Further, the Board notes that the July 2010 VA examination reflects the lumbar spine had initial forward flexion of 30 to 45 degrees.  However, it was also found that he was unable to return to 30 degrees flexion of the lumbar spine after the first repetition.  Resolving all reasonable doubt in favor of the Veteran regarding degree of disability, the Board finds that the record reflects it is at least as likely as not the Veteran's service-connected lumbar spine disorder was manifested by forward flexion limited to 30 degrees or less during the period throughout the pendency of this case.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59.  Thus, he is entitled to a rating of 40 percent pursuant to the criteria of the General Rating Formula for Diseases and Injuries of the Spine.

The Board further notes that the Veteran indicated at his July 2017 hearing that the assignment of a 40 percent rating for his service-connected lumbar spine disorder would satisfy his appeal with respect to this claim.  See Transcript p. 26.  Thus, no additional evaluation of this claim is warranted..  In any event, the record does not reflect he has been found to have ankylosis of the spine.  Further, he indicated at his June 2017 hearing that he has not been prescribed bedrest (Id. at p. 25), which means this disability does not warrant consideration of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  


Analysis - Cervical Spine

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  As already noted, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees.  An evaluation of 20 percent is warranted for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees.  Forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent evaluation.  An evaluation of 40 percent is warranted for unfavorable ankylosis of the entire cervical spine.

As with the lumbar spine disorder, the Veteran's service-connected cervical spine disorder has been manifested by complaints of pain throughout the pendency of this case; and while this disability was evaluated on the August 2006 and January 2008 VA examinations the Veteran has contended these examinations were inadequate and that the assigned rating should be based upon the findings of the July 2010 VA examination; and he emphasized his use of medication for this disability as well.  The Board has already found the Veteran's contentions regarding the adequacy of the August 2006 and January 2008 VA examinations to be credible regarding the evaluation of his lumbar and cervical spine disabilities for purposes of this appeal.  Further, the July 2010 VA examination reflects he was found to have initial forward flexion to 5 degrees.  As such, and resolving all reasonable doubt in favor of the Veteran regarding degree of disability, the Board finds it is at least as likely as not his service-connected cervical spine disorder was manifested by forward flexion of 15 degrees or less during the period from March 13, 2006, and July 6, 2010.  Thus, he is entitled to a 30 percent rating during this period 

As already noted, the Veteran indicated at his June 2017 hearing that the assignment of a 30 percent rating for his cervical spine disorder for the period prior to July 6, 2010, would satisfy his appeal as to this claim.  

Analysis - Headaches

The Veteran's service-connected headaches has been evaluated as analogous to migraine headaches pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this Code, a 0 percent disability rating is assigned for less frequent attacks than for a 10 percent rating.  A 10 percent disability evaluation is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

In determining whether the Veteran experiences the type and frequency of prostrating attacks of migraine headaches necessary for a higher rating under Diagnostic Code 8100, the Board observes that the rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (In which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Initially, the Board notes that the record reflects the Veteran has experienced recurrent headaches throughout the pendency of this case.  Although it is not clear to what extent these headaches resulted in extreme exhaustion or helplessness/powerlessness, he did report on a July 2010 VA examination that he had a very bad headache 2 to 3 times per month, and he used to be very bad and then they were very throbbing.  Although it was noted that the frequency and severity of his headaches had diminished, this was attributed to the use of medication.  Diagnostic Code 8100 does not contemplate the use of medication.  See Jones, supra.  These findings appear consistent with other evidence of record, to include medical treatment records and the Veteran's own lay evidence.

Based upon a thorough review of the record, and resolving all reasonable doubt in favor of the Veteran, the Board finds it is at least as likely as not he experienced recurrent prostrating attacks due to his headaches averaging at least once a month during the period from March 13, 2006, to October 27, 2015.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  Accordingly, a 30 percent rating is warranted for this period.  The Veteran indicated at his hearing that such action would satisfy his appeal as to this claim.

III.  38 U.S.C.A. § 1151

Legal Criteria

Under the 38 U.S.C.A. § 1151 compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected. For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these factors must be shown: (1) Disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 3.361, in pertinent part also provides that

(1) Care, treatment, or examination.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.

38 C.F.R. § 3.361(d).

Analysis

In this case, the Veteran has essentially contended that he developed a weight condition due to the medical treatment he received from VA for his lumbar spine disorder, to include inadequate treatment thereof.

The Board acknowledges the record reflects the Veteran does have a weight condition, to include findings of obesity.  Additionally, he has received medical treatment for his lumbar spine and other conditions through VA.  However, the issue of whether the weight condition is due to VA medical treatment, and if so whether there was the requisite degree of fault on the part of VA or an event not reasonably foreseeable so as to warrant compensation under 38 U.S.C.A. § 1151, involves complex medical issues.  Therefore, competent medical evidence is required to resolve this claim.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. 
§ 3.159(a)(1).

No competent medical evidence is of record which supports the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for a weight condition.  Rather, a July 2011 VA examination contains an opinion against the weight condition being due to VA medical treatment; and that VA exercised the degree of care that would have been expected of a reasonable health care provider in managing the care of the Veteran.

VA examiners are presumed qualified to render competent medical opinion(s), and the Veteran has not challenged the qualifications of the July 2011 VA examiner on this matter.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Here, the July 2011 VA examiner was familiar with the Veteran's medical history from review of the VA claims folder.  The examiner's opinion was not expressed in speculative or equivocal language.  Further, the examiner supported the opinion with stated rationale, which included accurate references to pertinent aspects of the Veteran's documented medical history.  In pertinent part, the examiner indicated that the Veteran's weight gain was multi-factorial; and indicated that the medication provided by VA does not cause weight gain.  Moreover, no competent medical opinion is of record which explicitly refutes the July 2011 VA examiner on this matter.  Accordingly, the Board finds this examination and opinion to be adequate, persuasive, and entitled to significant probative value regarding the resolution of the Veteran's 38 U.S.C.A. § 1151 claim.

In view of the foregoing, the Board concludes the preponderance of the competent medical and other evidence of record is against a finding the Veteran has a weight condition as a result of VA medical treatment.  Therefore, the claim for compensation under 38 U.S.C.A. § 1151 must be denied.






IV.  SMC

Legal Criteria

SMC is payable where a veteran suffers from service-connected disability that renders him permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350(b). 

A veteran shall be considered to be in need of regular aid and attendance if: he/she is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352 (a).  See also 38 C.F.R. § 3.351(c). 

Determinations as to the need for aid and attendance are based on the actual requirements of personal assistance from others.  In determining the need for regular aid and attendance, consideration will be given to the inability of the veteran and his or her spouse to dress or undress themselves, or to keep clean; frequent need of adjustment of any prosthetic which by reason of the disability cannot be done without aid; inability of the veteran or his or her spouse to feed themselves; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect themselves from the hazards or dangers of the daily environment.  Bedridden will be that condition which, through its essential character, actually requires that the claimant remain in bed.  38 C.F.R. § 3.352(a).

It is mandatory for VA to consider the enumerated factors within the regulation, and at least one of the enumerated factors be present.  Turco v. Brown, 9 Vet. App. 222 (1996).  In order for the Veteran to prevail in the claim, the evidence must show that it is a service-connected disability that has resulted in the need for regular aid and attendance.  Prejean v. West, 13 Vet. App. 444 (2000).


Analysis

In this case, as already noted, the Veteran is service connected for disabilities of the lumbar and cervical spines, associated radiculopathy, anxiety disorder, and headaches.  He is also service connection for hearing loss and tinnitus.  

The Board also notes that the Veteran had his spouse both provided testimony at the June 2017 hearing describing his need for regular aid and attendance due to his service-connected disabilities.  In pertinent part, they indicated that the spouse regularly assisted the Veteran with his daily activities; and that if the Veteran were living on his own, he would not be able to bath himself, cook himself, feed himself, shower himself, toilet himself, etc.  See Transcript pp. 33-35.  The Board finds that they are competent to testify to the fact the Veteran's spouse assists him with these matters, and their testimony on this matter is credible.

The Board further notes that the Veteran and his spouse's description as to the impairment of his daily activities due to his service-connected disabilities appears consistent with the other evidence of record.  For example, as noted above the Veteran experiences prostrating attacks due to his service-connected headaches; and has significant limitation of motion of his lumbar and cervical spines.  In addition, medical evidence, including an October 2015 VA examination, reflects he requires a motorized wheelchair due, in pertinent part, to his back and neck problems.  Moreover, the record reflects his service-connected radiculopathy has been recognized below as being manifested by at least moderate incomplete paralysis of the affected extremities; which would indicate even more impairment in activities of daily living particularly when associated with his other service-connected disabilities.  This is also true of the service-connected anxiety disorder, to include the fact the October 2015 VA examination noted it was manifested, in part, by difficulty in adapting to stressful circumstances, including work or a work-like setting.  Such a finding would also apply to adapting to the impairment to his daily activities due to his service-connected disabilities.

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran regarding degree of disability, the Board finds the competent and credible evidence of record reflects it is at least as likely as not the Veteran requires the regular aid and attendance of another person due to his service-connected disabilities.  Thus he is entitled to SMC on this basis in accord with 38 U.S.C.A. § 1114 and 38 C.F.R. §§ 3.350, 3.351, 3.352.

In making the above determination, the Board notes that the Veteran also indicated he was seeking SMC at the housebound rate.  However, SMC based upon the need for regular aid and attendance provides a higher benefit than SMC at the housebound rate.  As SMC based upon aid and attendance is granted by this decision, there is no reason to discuss the merits of the lesser benefit of SMC at the housebound rate.


ORDER

An effective date earlier than November 19, 2008, for the establishment of service connection for anxiety disorder, to include whether there was CUE in a January 1972 rating decision, is denied.

A rating of 40 percent for the Veteran's service-connected lumbar spine disorder is granted from March 13, 2006, subject to the law and regulations governing the payment of monetary benefits.  

A rating of 30 percent for the Veteran's service-connected cervical spine disorder is granted for the March 13, 2006, to July 6, 2010, period, subject to the law and regulations governing the payment of monetary benefits.  

A rating of 30 percent for the Veteran's service-connected headaches are met for the period from March 13, 2006, to October 27, 2015, subject to the law and regulations governing the payment of monetary benefits.  

Compensation under 38 U.S.C.A. § 1151 for a weight condition is denied.

SMC based upon the need for regular aid and attendance is granted.


REMAND

The Board notes the Veteran has essentially contended with respect to his bilateral hip claim that it is secondary to his service-connected lumbar spine disorder.  Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In this case, the Board notes the July 2011 VA examiner provided an opinion against the Veteran's current bilateral hip condition being caused by the service-connected lumbar spine disorder.  However, the examiner did not explicitly address the issue of secondary aggravation in accord with Allen, supra.  Without such an opinion, the Board cannot find this examination adequately addresses the Veteran's claim of secondary service connection.  See El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013).

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, the Board concludes that a remand is required to accord the Veteran a competent medical examination and opinion which does adequately address the bilateral hip claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Regarding the Veteran's TBI claim, the Board notes that his service treatment records document an in-service head injury in October 1966 due to falling from a truck.  Further, service connection was established for his cervical spine disorder and headaches as residuals of that injury.  However, it is not clear from the evidence of record to what extent he may have other residuals of that in-service head injury.  Therefore, the Board finds that a remand is required to accord the Veteran a competent medical examination and opinion to clarify this matter.  Id.

The Board also finds that the Veteran should be afforded new examinations to evaluate the current severity of his service-connected radiculopathy and anxiety disorder.

The Board further notes that resolution of these claims, particularly the issues of service connection for bilateral hip and/or TBI, may affect whether the Veteran is entitled to a TDIU prior to October 29, 2015.  As such, these claims are inextricably intertwined, and the Board must defer adjudication of the TDIU claim until the development deemed necessary for the other claims has been completed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have recently treated the Veteran for his service-connected disabilities, in particular any treatment he has received for his radiculopathy and anxiety disorder since December 2016.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service hip and TBI symptomatology; as well the nature, extent and severity of his service-connected disabilities, particularly his radiculopathy and anxiety disorder, and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of his claimed bilateral hip disorder.  The claims folder should be made available to the examiner for review before the examination.

For any hip disability found to be present, the examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of his active service.  

If the examiner determines there is a hip disability that is not directly related to service, then he or she should express an opinion as to whether it is at least as likely as not it was caused or aggravated by the service-connected lumbar spine disorder.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  

4.  The Veteran should also be afforded an examination to evaluate the nature and etiology of his claimed TBI.  The claims folder should be made available to the examiner for review before the examination.

The examiner should express an opinion as to whether it is at least as likely as not the Veteran currently has a diagnosis of TBI, or any other current residuals, due to the documented in-service head injury other than the already service-connected cervical spine disorder and headaches.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  

5.  The Veteran should further be afforded an examination to evaluate the current nature and severity of his service-connected radiculopathy and anxiety disorder.  The claims folder should be made available to the examiner for review before the examination.

6.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the case was last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


